Citation Nr: 1106882	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
in Indianapolis, Indiana.  The Veteran testified before a 
Decision Review Officer (DRO) in February 2007; a transcript of 
that hearing is associated with the claims folder.

In October 2009, the Board denied entitlement to service 
connection for a low back disorder.  The Veteran subsequently 
appealed to the Court of Appeals for Veterans Claims (Court).  In 
a September 2010 Joint Motion for Remand, the parties (the 
Secretary of VA and the Veteran) determined that a remand was 
warranted.  By a September 2010 Order, the Court granted the 
Joint Motion for Remand, vacated the October 2009 Board decision, 
and remanded the matter for readjudication.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board regrets further delaying the Veteran's appeal, however, 
it finds that additional development is needed with respect to 
his claim for service connection for a low back disorder.  First 
and foremost, information of record indicates there is 
outstanding evidence from VA and non-VA sources that may be 
relevant to this appeal.  In this regard, the Veteran contends 
that he sought treatment for low back complaints at the VA 
outpatient clinic (OPC) in Evansville, Indiana shortly after 
discharge from service until approximately 1985.  The Board 
acknowledges that the August 2007 supplemental statement of the 
case indicates that a request was made for these records and that 
a negative response was received.  However, as noted by the 
Veteran's attorney, the February 2007 request (returned to the VA 
in March 2007) does not indicate what VA facility was contacted 
for these records.  In the present case, the records may be 
located at the Evansville OPC or its parent facility, the VA 
Medical Center (VAMC) in Marion, Indiana.  Since the Board finds 
that it cannot assuredly conclude that all efforts to obtain 
these records have been exhausted, a remand is necessary to 
associate with the claims file any VA outpatient treatment 
records from either of these facilities dated from October 1977 
through December 1985.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 U.S.C.A. § 5103A(b) (West 2002).  

In addition to obtaining outstanding VA treatment records, the 
Agency of Original Jurisdiction (AOJ) should contact the Social 
Security Administration (SSA) to request any records pertaining 
to a disability benefits claim.  As above, the Board acknowledges 
that a search for SSA information returned a negative response.  
However, the request was completed by the AOJ on August 1, 2007, 
and other evidence of record indicates that the Veteran did not 
file his claim for social security benefits until August 14, 
2007.  Moreover, it is clear from his statements that he claimed 
disability/unemployability due to his claimed low back disorder.  
Thus, the VA must obtain these records in fulfilling its duty to 
assist the Veteran.  See Golz v. Shinseki, 590 F.3d 1317, 1323 
(2010).  The Veteran should also be asked to provide copies of 
records associated with any private treatment for his low back 
disorder obtained either before or after service.  The Board 
notes that he submitted a statement from a physician who treated 
his back problems prior to service, Dr. K. Davis, but no records 
pertaining to this treatment were submitted.  It is not clear 
whether Dr. K. Davis treated the Veteran after service at all.  

Finally, the Veteran should be afforded another VA examination 
that addresses whether there is a relationship between his 
current back disorder, multilevel spondylosis, status post-
laminectomy at L4-5, and his in-service back problems.  The 
record reflects that two VA medical opinions have already been 
obtained regarding the etiology of his current disorder, however, 
relevant to the current remand, neither opinion provides the 
information necessary to make a determination.  In this regard, 
the Board has determined that the presumption of soundness has 
not been rebutted in the present case.  Thus, the relevant 
question for a clinician is not whether military service 
aggravated any preexisting back problem, but whether his current 
low back disorder is related to the low back problems experienced 
during service, regardless of whether such problems may have 
preexisted service.  See Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  The opinions currently of record do not 
reflect consideration of sound condition at entrance; therefore, 
they are inadequate for the Board's purposes and a new opinion 
must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
either (a) submit any records associated with 
treatment by Dr. Davis (or any other 
physician) prior to entering active duty 
service or shortly after separating from 
service, or (b) provide the VA with 
information such that it can obtain this 
outstanding evidence.  

3.  Obtain any VA outpatient treatment 
records pertaining to the Veteran from the 
Evansville OPC and its parent facility, the 
Marion VAMC, for the period from October 1977 
to December 1985.  A response, negative or 
positive, should be associated with the 
claims file.  

4.  Obtain copies of any SSA disability 
benefit determinations as well as any copies 
of the records on which such determinations 
were based.  A response, negative or 
positive, should be associated with the 
claims file.  

5.  If any VA or non-VA treatment records are 
unable to be located and/or obtained 
following reasonable efforts, the AOJ should 
notify the Veteran that such records are not 
available, explain the efforts made to obtain 
to the records, describe any further action 
VA will take regarding the claim, and inform 
the Veteran that it is ultimately his 
responsibility for providing the evidence.

6.  After any outstanding evidence has been 
associated with the claims file, schedule the 
Veteran for a VA examination to determine the 
etiology of his current low back disorder, 
currently diagnosed as multilevel 
spondylosis, status post-laminectomy at L4-5.  
The claims file must be made available for 
review and the examiner's report should 
reflect that such review occurred.  After 
reviewing the record, obtaining a complete 
history from the Veteran, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should answer 
the following question, providing a rationale 
that includes any pertinent findings from the 
record and considers both the medical and 
lay evidence, to include the Veteran's own 
assertions of symptomatology as well as the 
descriptions provided by his family and ex-
wife in the claims file:  Whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), that his current low back 
disorder is related to low back problems 
experienced during service.  IMPORTANT NOTE: 
The Board has already determined that the 
presumption of soundness has not been 
rebutted in the present case.  Therefore, 
while it acknowledges that there is evidence 
of a preservice low back strain, the relevant 
question for the examiner is not whether 
military service aggravated any preexisting 
back problem, but whether his current low 
back disorder is related to the low back 
problems experienced during service, 
regardless of whether such problems may have 
preexisted service.  

7.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the above actions and 
any other development as may be necessary, 
the Veteran's claim should be readjudicated, 
to include all evidence received since the 
November 2007 supplemental statement of the 
case.  If the claims remain denied, the 
Veteran and his attorney should be issued 
another supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

